DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 February 2020 is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because there are more than 150 words present.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “wherein each tube is wound to define a substantially plane spiral having at least one turn”, which should be corrected to - - wherein each tube of the plurality of tubes is wound to define a substantially plane having at least one turn - -.
Claim 1 recites, “wherein the least one first tube, or each tube of the plurality of tubes, has a first end portion, which extends starting from the inside of the corresponding spiral towards the outside thereof, the first end portion being at least partially superimposed on the at least one turn, in a position corresponding to a major face of the spiral, for connection to the at least one first manifold member”, which should be corrected to -  - wherein the least one first tube, or each tube of the plurality of tubes, has a first end portion, which extends starting from the inside of the corresponding spiral plane towards the outside thereof, the first end portion being at least partially superimposed on the at least one turn, in a position corresponding to a major face of the spiral plane, for connection to the at least one first manifold member - -.
Claim 1 recites, “and wherein in the at least one transverse depression is at least partially received a corresponding part of the first end portion”, which should be corrected to - - and wherein [[in]] the at least one transverse depression [[is]] at least partially receives a corresponding part of the first end portion - -.

Claim 2 is objected to because of the following informalities:  
Claim 2 recites, “the spiral of the at least one first tube, or of each tube of the plurality of tubes, has a plurality of substantially co-planar turns, which comprise at least one inner turn and at least one further turn around the inner turn, the firs tend portion extending starting from the inner turn”, which should be corrected to - -the spiral plane of the at least one first tube, or of each tube of the plurality of tubes, has a plurality of substantially co-planar turns, which comprise at least one inner turn and at least one further turn around the inner turn, the first end portion extending starting from the inner turn - -.
Claim 2 recites, “the at least one first tube, or each tube of the plurality of tubes, has a plurality of transverse depressions each defined in a respective turn of the plurality of turns in a position corresponding to said major face of the spiral, the transverse depressions being in positions substantially aligned to each other according to a direction of extension of the first end portion, to form thereby a seat in which the first end portion is at least partially received”, which should be corrected to - -the at least one first tube, or each tube of the plurality of tubes, has a plurality of transverse depressions each defined in a respective turn of the plurality of co-planar turns in a position corresponding to said major face of the spiral plane, the transverse depressions being in positions substantially aligned to each other according to a direction of extension of the first end portion, to form 
Claim 4 is objected to because of the following informalities:  
Claim 4 recites, “wherein the first end portion of the at least one first tube, or of each tube of the plurality of tubes, comprises a stretch of tube having a profile that is at least in part substantially flattened or planed at least in a position corresponding to one said transverse depression defined in the at least one turn, or in each turn of a plurality of turns of the corresponding spiral”, which should be corrected to - - wherein the first end portion of the at least one first tube, or of each tube of the plurality of tubes, comprises a stretch of tube having a profile that is at least in part substantially flattened or planed at least in a position corresponding to [[one]] said transverse depression defined in the at least one turn, or in each turn of a plurality of turns of the corresponding spiral plane - -.

Claim 5 is objected to because of the following informalities:  
Claim 5 recites, “wherein the at least one turn, or each turn of a plurality of turns of the corresponding spiral, comprises a stretch of tube having a profile at least in part substantially flattened or planed at the corresponding transverse depression”, which should be corrected to - - wherein the at least one turn, or each turn of a plurality of turns of the corresponding spiral plane, comprises a stretch of tube having a profile at least in part substantially flattened or planed at the corresponding transverse depression- -.

Claim 6 is objected to because of the following informalities:  
Claim 6 recites, “wherein the at least one first tube is juxtaposed or stacked on a second tube of the plurality of tubes at a second major face of the corresponding spiral”, which should be corrected to - - wherein the at least one first tube is juxtaposed or stacked on a second tube of the plurality of tubes at a second major face of the corresponding spiral plane- -.

Claim 8 is objected to because of the following informalities:  
Claim 8 recites, “wherein the at least one first tube, or each tube of the plurality of tubes, has an outer profile having a plurality of reliefs at at least one of the major faces of the corresponding spiral, the reliefs of one tube being locally in contact with at least one adjacent tube of the plurality of tubes, the reliefs operating as spacers for defining between the tubes themselves a passageway for heat-exchange fluid”, which should be corrected to - - wherein the at least one first tube, or each tube of the plurality of tubes, has an outer profile having a plurality of reliefs [[at]] on at least one of the major faces of the corresponding spiral plane, the reliefs of one tube being locally in contact with at least one adjacent tube of the plurality of tubes, the reliefs operating as spacers for defining between the tubes themselves a passageway for heat-exchange fluid- -.

Claim 9 is objected to because of the following informalities:  
Claim 9 recites, “comprising at least one second manifold member which is outside the tube assembly and wherein at least the first tube, or each tube of the plurality of tubes, has a second end portion that extends on the outside of the corresponding spiral, for connection to the at least one second manifold member”, which should be corrected to - - comprising at least one second manifold member which is outside the tube assembly and wherein at least the first tube, or each tube of the plurality of tubes, has a second end portion that extends on the outside of the corresponding spiral plane, for connection to the at least one second manifold member- -.

Claim 11 is objected to because of the following informalities:  
Claim 11 recites, “comprising at least one second manifold member which is outside the tube assembly, and at least the first tube, or each tube of the plurality of tubes, has a second end portion that extends on the outside of the corresponding spiral, for connection to the at least one second manifold member,”, which should be corrected to - - comprising at least one second manifold member which is outside the tube assembly, and at least the first tube, or each tube of the plurality of tubes, has a second end portion that extends on the outside of the corresponding spiral plane, for connection to the at least one second manifold member,- -.

Claim 12 is objected to because of the following informalities:  
Claim 12 recites, “comprising at least one second manifold member which is outside the tube assembly, and at least the first tube, or each tube of the plurality of tubes, has a second end portion that extends on the outside of the corresponding spiral, for connection to the at least one second manifold member,”, which should be corrected to - - comprising at least one second manifold member which is outside the tube assembly, and at least the first tube, or each tube of the plurality of tubes, has a second end portion that extends on the outside of the corresponding spiral plane, for connection to the at least one second manifold member,- -.

Claim 14 is objected to because of the following informalities:  
Claim 14 recites, “wherein the tube is wound so as to define a substantially plane spiral having at least one turn”, which should be corrected to - - wherein the heat-exchanger tube is wound so as to define a plane having at least one turn - -.

Claim 18 is objected to because of the following informalities:  
Claim 18 recites, “wherein the first end portion of the tube comprises a stretch of tube having a profile that is at least in part substantially flattened or planed at least in a position corresponding to one said transverse depression defined in the at least one turn, or in each turn of a plurality of turns of the corresponding spiral”, which should be corrected to - - wherein the first end portion of the tube comprises a stretch of tube having a profile that is at least in part substantially flattened or planed at least in a position corresponding to one said transverse depression defined in the at least one turn, or in each turn of a plurality of turns of the corresponding spiral plane- -.

Claim 19 is objected to because of the following informalities:  
Claim 19 recites, “wherein the at least one turn, or each turn of a plurality of turns of the corresponding spiral, comprises a stretch of tube having a profile at least in part substantially flattened or planed at the corresponding transverse depression.”, which should be corrected to - - wherein the at least one turn, or each turn of a plurality of turns of the corresponding spiral plane, comprises a stretch of tube having a profile at least in part substantially flattened or planed at the corresponding transverse depression.- -.

Claim 20 is objected to because of the following informalities:  
Claim 20 recites, “having an outer profile having a plurality of reliefs at at least one of the major faces of the corresponding spiral, the reliefs of the tube being designed to be locally in contact with at least one adjacent tube, the reliefs operating as spacers for defining between the tube and the adjacent tube a passageway for a heat-exchange fluid”, which should be corrected to - - having an outer profile having a plurality of reliefs [[at]] on at least one of the major faces of the corresponding spiral plane, the reliefs of the tube being designed to be locally in contact with at least one adjacent tube, the reliefs operating as spacers for defining between the tube and the adjacent tube a passageway for a heat-exchange fluid- -.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating device” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following apply:
 The phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). For examination purposes, it is interpreted claim 1 is directed to a heat exchanger for a boiler.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the type of winding of the tubes of the plurality of tubes of the tube assembly. The specification does not make determinate the meaning of “substantially” so as to provide one having ordinary skill within the art the metes and bounds of the claimed invention, as intended. For examination purposes, it is interpreted the limitations are directed to a plane spiral having at least one turn. 
The limitation "the at least one first manifold member" in lines 10-11 lacks antecedent basis.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is directed towards an at least one first manifold member.
Claim 1 recites “a juxtaposed configuration”, which is unclear. As understood based on broadest reasonable interpretation, juxtaposition means “the act or an instance of placing two or more things side by side often to compare or contrast or to create an interesting effect” (https://www.merriam-webster.com/dictionary/juxtaposition), which when read in the claims renders the claims indefinite. What is required of the connection or positioning of the tube assembly comprising the plurality of tubes?  Are the tubes in contrasting relationship to one another, positioning in a particular manner which causes a contrasting or “interesting” effect? As shown within the specification, the plurality of tubes are positioned to be stacked relative to one another. For examination purposes, it is being interpreted as such.
All dependent claims of rejected claim 1, are further rejected under 35 U.S.C. 112(b), due to dependency therefrom.

Regarding claim 2, the following apply:
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the type of winding of the tubes of the plurality of tubes of the tube assembly. The specification does not make determinate the meaning of “substantially” so as to provide one having ordinary skill within the art the metes and bounds of the claimed invention, as intended. For examination purposes, it is interpreted the limitations are directed a plurality of co-planar turns and the positions of the transverse depressions are aligned to each other according to the direction of extension of the first end portion. 
All dependent claims of rejected claim 2, are further rejected under 35 U.S.C. 112(b), due to dependency therefrom.

Regarding claim 4, the following apply:
The term “substantially” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the type of winding of the tubes of the plurality of tubes of the tube assembly. The specification does not make determinate the meaning of “substantially” so as to provide one having ordinary skill within the art the metes and bounds of the claimed invention, as intended. For examination purposes, it is interpreted the limitations are directed to at least in part flatted or planed profile of the stretch of tube. 

Regarding claim 5, the following apply:
The term “substantially” in claim 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the type of winding of the tubes of the plurality of tubes of the tube assembly. The specification does not make determinate the meaning of “substantially” so as to provide one having ordinary skill within the art the metes and bounds of the claimed invention, as intended. For examination purposes, it is interpreted the limitations are directed to at least in part flatted or planed profile of the stretch of tube. 

Regarding claim 6, the following apply:
Claim 6 recites “the at least one first tube is juxtaposed or stacked”, which is unclear. As understood based on broadest reasonable interpretation, juxtaposition means “the act or an instance of placing two or more things side by side often to compare or contrast or to create an interesting effect” (https://www.merriam-webster.com/dictionary/juxtaposition), which when read in the claims renders the claims indefinite. What is required of the connection or positioning of the tube assembly comprising the plurality of tubes?  Are the tubes in contrasting relationship to one another, positioning in a particular manner which causes a contrasting or “interesting” effect? As shown within the specification, the plurality of tubes are positioned to be stacked relative to one another. For examination purposes, it is being interpreted as such.

Regarding claim 8, the following apply:
The limitation "at least one of the major faces of the corresponding spiral" in line 3 lacks antecedent basis.  There is insufficient antecedent basis for this limitation in the claim. More so, it is unclear as to whether the claims now require more than one major face of the corresponding spiral, as claim 1, for which claim 8 depends, only requires one major face. For examination purposes, the limitation is directed towards the major face of the spiral or another major face of the spiral.

Regarding claim 10, the following apply:
The term “substantially” in claim 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the type of winding of the tubes of the plurality of tubes of the tube assembly. The specification does not make determinate the meaning of “substantially” so as to provide one having ordinary skill within the art the metes and bounds of the claimed invention, as intended. For examination purposes, it is interpreted the limitations are directed to the fumes following an obligate path between the gas burner and the fume outlet. 
All dependent claims of rejected claim 10, are further rejected under 35 U.S.C. 112(b), due to dependency therefrom.

Regarding claim 13, the following apply:
The phrase "or similar heating device" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or similar"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). For examination purposes, it is interpreted claim 13 is directed to a heat exchanger for a boiler.

Regarding claim 14, the following apply:
The phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). For examination purposes, it is interpreted claim 14 is directed to a heat exchanger for a boiler.
The term “substantially” in claim 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the type of winding of the tubes of the plurality of tubes of the tube assembly. The specification does not make determinate the meaning of “substantially” so as to provide one having ordinary skill within the art the metes and bounds of the claimed invention, as intended. For examination purposes, it is interpreted the limitations are directed to a spiral plane. 
All dependent claims of rejected claim 14, are further rejected under 35 U.S.C. 112(b), due to dependency therefrom.

Regarding claim 15, the following apply:
The limitation "the corresponding part of the first end portion" in lines 7-8 lacks antecedent basis.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is directed towards a corresponding part of the first end portion.

Regarding claim 16, the following apply:
The term “substantially” in claim 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the type of winding of the tubes of the plurality of tubes of the tube assembly. The specification does not make determinate the meaning of “substantially” so as to provide one having ordinary skill within the art the metes and bounds of the claimed invention, as intended. For examination purposes, it is interpreted the limitations are directed to a plurality of co-planar turns and the transverse depressions being in positions aligned to each other according to a direction of extension of the first end portion.

Regarding claim 17, the following apply:
The limitation "the at least one further turn of the tube" in line 2 and “the inner turn” in line 3 lack antecedent basis.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is directed further comprising at least one further turn and an inner turn being provided which corresponds to the positioning of the intermediate turns being between an inner turn and an outer turn.

Regarding claim 18, the following apply:
The term “substantially” in claim 18 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the type of winding of the tubes of the plurality of tubes of the tube assembly. The specification does not make determinate the meaning of “substantially” so as to provide one having ordinary skill within the art the metes and bounds of the claimed invention, as intended. For examination purposes, it is interpreted the limitations are directed to at least in part flatted or planed profile of the stretch of tube. 

Regarding claim 19, the following apply:
The term “substantially” in claim 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the type of winding of the tubes of the plurality of tubes of the tube assembly. The specification does not make determinate the meaning of “substantially” so as to provide one having ordinary skill within the art the metes and bounds of the claimed invention, as intended. For examination purposes, it is interpreted the limitations are directed to at least in part flatted or planed profile of the stretch of tube. 

Regarding claim 20, the following apply:
The limitation "at least one of the major faces of the corresponding spiral" in line 2 lacks antecedent basis.  There is insufficient antecedent basis for this limitation in the claim. More so, it is unclear as to whether the claims now require more than one major face of the corresponding spiral, as claim 14, for which claim 20 depends, only requires one major face. For examination purposes, the limitation is directed towards the major face of the spiral or another major face of the spiral.

Allowable Subject Matter
Claims 1-20, appear to be allowable over the prior art as interpreted for examination, however, the metes and bounds of the claimed invention are unclear based on the multitude of issues related to indefiniteness of the claims. As such, claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        7/29/2022